DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, encompassing claims 1-6 and 8-20 in the reply filed on 9/8/2022 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/8/2022.
Claim Objections
Claims 1-2, 4-6, 8, 14, and 20 are objected to because of the following informalities: 
In claim 1, line 3, “Mn: 1.3 or more, or Si: 0.1 or more” should read –Mn: 1.3 or more, and Si: 0.1 or more—.
In claim 1, second to last line, “consisting substantially of” should read –consisting essentially of—.
In claim 2, line 1, “oxidation treating” should read –oxidation-treating—to be consistent with claim 1.
In claim 4, lines 2-3, “Mn: 1.3 to 35 or Si: 0.1 to 10” should read –Mn: 1.3 to 35, and Si: 0.1 to 10—.
In claim 5, lines 2-3, “Mn: 1.5 to 7, Si: 0.15 to 3” should –Mn: 1.5 to 7, and Si: 15 to 3—.
In claim 6, line 1, “oxidation treating” should read –oxidation-treating—to be consistent with claim 1.
In claim 8, line 2, “at most up to 500 nm” should read –at most 500 nm—or –up to 500 nm—. “At most up to” is unnecessarily repetitive. 
In claim 14, all instances of “aluminium” should read –aluminum--, which is the correct spelling in U.S. English.
In claim 14, last 2 lines, “zinc-manganese-aluminium or aluminium-zinc (AZ)” should read –zinc-manganese-aluminum, and aluminum-zinc (AZ)--. 
In claim 20, all instances of “aluminium” should read –aluminum--, which is the correct spelling in U.S. English.
In claim 20, last 2 lines, “zinc-manganese-aluminium or aluminium-zinc (AZ)” should read –zinc-manganese-aluminum, and aluminum-zinc (AZ)--. 

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the main component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-6 and 8-20 are dependent on claim 1 and are thus also rejected for the same reasons.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “Al: 0.02 to 3, Cr: 0.2 to 1, Mn: 1.5 to 7, Si: 0.15 to 3”, and the claim also recites “preferably: Al: 0.02 to 1, Cr: 0.3 to 1, Mn: 1.7 to 3, Si: 0.15 to 1” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites the limitation “1 to 10% H2”, which fails to further limit claim 12, which recites the limitation “2 to 30% H2”, because the lower bound of the claim 13 limitation is broader in scope than the lower bound of the claim 12 limitation.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 5-239605), hereinafter “Kato,” wherein an English machine translation is used and cited herein.
Regarding claim 1, Kato teaches a method of producing a steel sheet (i.e. strip) comprising, in wt.%, one or more of Al: 0.05% or more, Cr: 0.1% or more Mn: 0.5% or more, and Si: 0.1% or more, and a balance of Fe and unavoidable impurities ([0011]-[0012]), with a specific example comprising, in wt.%, Si: 1.0% and Mn: 3.0% ([0021]), the method comprising degreasing the steel sheet (i.e. cleaning the a surface of the steel strip) ([0021]), forming an oxide film comprising iron oxide under anode electrolysis treatment conditions of room temperature to 80°C, preferably 40-60°C, and with specific examples ranging from 25°C to 60°C ([0010], [0014]-[0016], Table 1), annealing in a reducing atmosphere to sufficiently reduce the iron oxides to achieve a steel sheet surface of iron ([0010], [0019]), followed by hot-dip coating the steel sheet ([0013], [0019], [0021]).
Kato teaches overlapping chemical composition ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Regarding claim 2, Kato teaches wherein the oxidation-treating takes place at a temperature from room temperature to 80°C, preferably 40-60°C, and with specific examples ranging from 25°C to 60°C ([0010], [0014]-[0016], Table 1), which satisfies the instantly claimed range of below 150°C.
As to claim 3, Kato teaches wherein the annealing is carried out at 700°C or higher ({0019]), which overlaps with the instantly claimed range of 660-880°C, and teaches a specific example of annealing at 850°C ([0023]), which falls within the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claims 4 and 5, Kato teaches wherein the steel sheet (i.e. strip) comprises, in wt.%, one or more of Al: 0.05% or more, Cr: 0.1% or more Mn: 0.5% or more, and Si: 0.1% or more ([0011]-[0012]), which overlaps with the instantly claimed ranges, and further teaches a specific example comprising, in wt.%, Si: 1.0% and Mn: 3.0% ([0021]), which satisfies the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
As to claim 6, Kato teaches wherein the oxidation-treating is anodic oxidation ([0012]-[0013], [0016]-[0018], [0020]-[0022]).
With respect to claim 12, Kato teaches wherein the annealing is carried out in a continuous line (i.e., continuous annealing furnace) at a temperature of 700°C or higher ([0019]), which overlaps with the instantly claimed range of 700-880°C, with a specific example at 850°C ([0023]), and a heating rate of 10°C/s (i.e., 10 K/s) ([0023]), with a reducing atmosphere of 5% H2 and 95% N2 ([0023]), and a dew point of -20°C ([0023]), and a holding time at the annealing temperature of 10 seconds or longer ([0019]), which overlaps with the instantly claimed range of 30-650s, with a specific example having a holding time of 30 seconds ([0023]), cooling at a cooling rate of 20°C/s to a hot-dipping temperature of 470°C ([0023]), followed by hot-dip galvanizing, thereby coating the steel with a zinc-based coating (i.e., metallic coating) ([0003]-[0004], [0019]-[0024]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
With respect to claim 13, Kato teaches wherein the annealing is carried out in a continuous line (i.e., continuous annealing furnace) at a temperature of 700°C or higher ([0019]), which overlaps with the instantly claimed range of 750-850°C, with a specific example at 850°C ([0023]), and a heating rate of 10°C/s (i.e., 10 K/s) ([0023]), with a reducing atmosphere of 5% H2 and 95% N2 ([0023]), and a dew point of -20°C ([0023]), and a holding time at the annealing temperature of 10 seconds or longer ([0019]), which overlaps with the instantly claimed range of 60-180s. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 14, Kato teaches hot-dip galvanizing, thereby coating the steel with a zinc-based coating (i.e., metallic coating) ([0003]-[0004], [0019]-[0024]).
Regarding claim 15, Kato teaches wherein the steel sheet (i.e. strip) is used for automobile parts ([0001]-[0003], [0011], [0029]).
Regarding claim 16, Kato teaches wherein the oxidation-treating takes place at a temperature from room temperature to 80°C, preferably 40-60°C, and with specific examples ranging from 25°C to 60°C ([0010], [0014]-[0016], Table 1), which satisfies the instantly claimed range of below 135°C.
Regarding claim 17, Kato taches annealing at a temperature of 700°C or higher ([0019]), which overlaps with the instantly claimed range of 660-880°C, with a specific example at 850°C ([0023]), which satisfies the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. 
Allowable Subject Matter
Claims 8-11 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8, the prior art fails to disclose or fairly suggest the method as claimed. In particular, the closest prior art, Kato (JP 5-239605), teaches/renders obvious the method recited in claim 1, as detailed above. However, Kato fails to teach or adequately suggest wherein the oxide layer formed on the surface of the steel strip has a minimum thickness of at least 5 nm and of at most up to 500 nm, as required by claim 8. Therefore, claim 8 is distinct over the teachings of the prior art. Claims 9-10 further limit the subject mater of claim 8 and are therefore also distinct over the teachings of the prior art.
Regarding claims 11 and 18, the prior art fails to disclose or fairly suggest the methods as claimed. In particular, the closest prior art, Kato (JP 5-239605), teaches/renders obvious the methods recited in claims 1, 3, and 6, as detailed above. Kato further teaches wherein the anodic oxidation is performed at current densities in a range of 1-100 A/dm2 ([0018]), which overlaps with the instantly claimed range of 50-400 A/dm2, and an electrolytic solution temperature of room temperature to 80°C, preferably 40-60°C ([0014]), which overlaps with the instantly claimed range of at least 45°C to at most 3 K below a boiling temperature of the electrolyte. However, Kato fails to teach or adequately suggest wherein the anodic oxidation is performed in a 20-60% NaOh solution, as required by claims 11 and 18, which renders claims 11 and 18 distinct over the teachings of the prior art. Claims 19-20 further limit the subject matter of claim 18 and are therefore also distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734